Citation Nr: 0733716	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1964 to March 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied service 
connection for bilateral hearing loss disability and 
tinnitus.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been objectively shown to 
have originated during active service or as the proximate 
result of his inservice noise exposure.  

2.  Chronic tinnitus was not manifested during active service 
or for many years thereafter.  The veteran's chronic tinnitus 
has not been objectively shown to have originated during 
active service or as the proximate result of his inservice 
noise exposure.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 
3.385 (2007).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for service 
connection for a chronic bilateral hearing loss disability 
and chronic tinnitus, the Board observes that the RO issued a 
VCAA notice to the veteran in March 2003 which informed him 
of the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The VCAA notice was issued prior to the May 2004 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as a preponderance of the evidence is against his claims and 
any notice deficiencies thus rendered moot.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A.  Chronic Hearing Loss Disability

The veteran's service medical records make no reference to 
chronic hearing loss disability.  At his March 1966 physical 
examination for service separation, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 [15]
0 [10]
0 [10]
-
0 [5]
LEFT
0 [15]
0 [10]
0 [10]
-
0 [5]

The numbers in the brackets reflect a converted score based 
upon the change in testing methods that occurred in 1966 and 
1967.  

In his February 2004 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he had 
suffered from chronic hearing loss since service separation.  
He indicated that he had served the Republic of Vietnam as a 
power generator specialist and "was constantly exposed to 
the loud noises of the generators with no ear protection 
provided."  

At a May 2004 VA examination for compensation purposes, the 
veteran complained of hearing loss.  He presented a history 
of military noise exposure associated with "working on 
generators, heavy equipment."  On examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
40
LEFT
20
20
15
30
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
examiner commented that:  

The service medical record documents 
normal auditory thresholds at entrance 
and separation.  Therefore, it is not 
likely hearing loss or tinnitus resulted 
from acoustic trauma during service.  

In his June 2004 notice of disagreement, the veteran 
reiterated that he believed that he had incurred chronic 
hearing loss disability as the result of his exposure to 
noisy generators while serving in the Republic of Vietnam.  
In a June 2004 written statement, the accredited 
representative advanced that the veteran's inservice noise 
exposure should be conceded.  The veteran denied having 
received an audiological evaluation at his physical 
examination for service separation.  

In his February 2005 Appeal to the Board (VA Form 9), the 
veteran acknowledged that his hearing was found to be normal 
at his physical examination for service separation.  
Nevertheless, he believed that his chronic hearing loss 
disability must be related to his inservice noise exposure as 
it was the only acoustic trauma to which he had been exposed.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of the claimed disorder is dated 
in May 2004, some 38 years after service separation.  

The veteran asserts that his chronic bilateral sensorineural 
hearing loss disability was precipitated by his inservice 
noise exposure.  The examiner at the May 2004 VA audiological 
evaluation expressly negated the existence of such an 
etiological relationship.  No competent medical professional 
has attributed the onset of the veteran's chronic 
sensorineural hearing loss disability to active service.  
Indeed, the veteran's claim is supported solely by his own 
written statements.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the existence or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In the absence of objective evidence of the onset of the 
claimed disorder during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for chronic bilateral hearing loss disability.  

B  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  In his February 2004 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran advanced that he had suffered from 
"constant ringing in the ears" since service separation.  
He indicated that he had served the Republic of Vietnam as a 
power generator specialist and "was constantly exposed to 
the loud noises of the generators with no ear protection 
provided."  

At the May 2004 VA examination for compensation purposes, the 
veteran complained of experiencing chronic tinnitus since 
"shortly after service."  The VA examiner concluded that: 

The service medical record documents 
normal auditory thresholds at entrance 
and separation.  Therefore, it is not 
likely hearing loss or tinnitus resulted 
from acoustic trauma during service.  

In his June 2004 notice of disagreement, the veteran 
reiterated that he had experienced chronic ringing of the 
ears since service separation.  

Chronic tinnitus was first clinically manifested in May 2004, 
some 38 years after service separation.  The veteran asserts 
that his chronic tinnitus was precipitated by his significant 
inservice noise exposure.  The examiner at the May 2004 VA 
examination for compensation purposes expressly negated the 
existence of such an etiological relationship.  No competent 
medical professional has attributed the onset of the 
veteran's chronic tinnitus to active service.  Indeed, the 
veteran's claim is supported solely by the veteran's own 
written statements.  Such evidence alone is insufficient to 
support an award of service connection for the claimed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, service connection for chronic tinnitus 
is denied. 


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


